   NICHOLAS A. TRUTANICH
 1 United States Attorney
   District of Nevada
 2
   Chantal R. Jenkins
 3 Special Assistant United States Attorney
   Social Security Administration
 4 160 Spear Street, Suite 800
   San Francisco, CA 94105
 5 Telephone: (415) 977-8931
   Facsimile: (415) 744-0134
 6 Email: chantal.jenkins@ssa.gov

 7 Attorneys for Defendant

 8

 9

10
                                    UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12
     PAUL N. MISKEY,                                 )
13                                                   ) Case No.: 2:19-cv-00027-JCM-VCF
            Plaintiff,                               )
14                                                   ) MOTION FOR EXTENSION OF TIME
                    v.                               ) (DEFENDANT’S SECOND REQUEST)
15                                                   )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17          Defendant.                               )
                                                     )
18

19          Defendant, Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully requests
20
     that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or
21
     Remand by twenty-one days from August 9, 2019 to August 30, 2019. Defendant’s counsel requests
22
     additional time because she is in the process of conferring with her client and in settlement discussions
23
     with Plaintiff’s counsel to determine if this matter can be resolved. The additional requested time
24

25 would also allow counsel to complete a response to the pending motion for summary judgment if this

26 matter cannot be resolved. Defendant’s counsel will endeavor to complete these tasks as soon as
     possible.
 1
            This request is made in good faith with no intention to unduly delay the proceedings.
 2

 3          Counsel apologizes to the Court for any inconvenience caused by this delay.

 4          Counsel for Defendant spoke with Plaintiff’s counsel via telephone and counsel does not object
 5 to the extension.

 6
            Respectfully submitted this 8th day of August 2019.
 7

 8                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
 9

10

11                                                   /s/ Chantal R. Jenkins
                                                     CHANTAL R. JENKINS
12                                                   Special Assistant United States Attorney
13

14

15

16
                                                           IT IS SO ORDERED:
17

18                                                         ___________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
19

20                                                                  8-23-2019
                                                           DATED:____________________________
21

22

23

24

25

26                                                     2
 1                                         CERTIFICATE OF SERVICE
 2        I, Chantal R. Jenkins, certify that the following individual was served with a copy of the
     MOTION FOR EXTENSION OF TIME on the date and via the method of service identified below:
 3
            CM/ECF:
 4
            Richard E. Donaldson
 5          Richard E. Donaldson, Esq., Chtd.
            2300 West Sahara Avenue
 6          Suite 800
            Las Vegas, NV 89102
 7

 8
            Dated this 8th day of August 2019.
 9

10                                                           /s/ Chantal R. Jenkins
                                                             CHANTAL R. JENKINS
11                                                           Special Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                   3
